FILED
                             NOT FOR PUBLICATION                            JAN 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


YANYUN REN,                                      No. 12-72296

               Petitioner,                       Agency No. A078-706-866

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Yanyun Ren, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) denial of her motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, we deny Ren’s request
for oral argument.
discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d
983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Ren’s motion to reopen as

untimely because the motion was filed over four years after the BIA’s final

decision, see 8 C.F.R. § 1003.2(c)(2), and Ren failed to establish materially

changed circumstances in China to qualify for the regulatory exception to the time

limitation for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597
F.3d at 987 (new evidence “must be ‘qualitatively different’ from the evidence

presented at the previous hearing”).

      We reject Ren’s contention that the BIA’s analysis was inadequate or

incomplete. See Najmabadi, 597 F.3d at 990 (the BIA “does not have to write an

exegesis on every contention”).

      PETITION FOR REVIEW DENIED.




                                          2                                     12-72296